DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group II, claims 13-21, in the response dated 11/05/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). It is further noted that the applicant has cancelled the claims of Group I of the Restriction Requirement.

Claim Status
Claims 1-12 are cancelled.
Claims 22-33 are newly added.
Claims 13-33 are pending and are examined on the merits in this prosecution.

Claim Informality
The chemical structure in claim 21 appears to be missing the “Rdrug” moiety. Appropriate correction is required.

CLAIM REJECTIONS

Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21-22, 28, and 32-33 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19, 21-23, 28, and 32-33 are drawn to the chemical structure:

    PNG
    media_image1.png
    210
    620
    media_image1.png
    Greyscale

First, applicant does not appear to provide evidence that structure 6 is an accurate depiction of the product formed from the reaction of two nucleophiles, 2-aminoethylpyrrolidine and con-DOX, and structure 3 in the presence of triethylamine as shown in Fig. 1. It appears from Fig. 1 that the two nucleophiles are added to compound 3 simultaneously, which would not necessarily lead to the claimed structure 3, but to a mixture of products. 
Secondly, the claims fail to provide a definition of “Rdrug”, and the drug (R) appears in the claimed structure to be covalently linked to the to the carbon backbone. The molecular arrangement shown in this compound is not taught or suggested by the disclosure; the structure shown in Fig. 1, below (6 (PCPY-cDOX)), has an amide linker between the polymer and the drug (doxorubicin). 


    PNG
    media_image2.png
    233
    594
    media_image2.png
    Greyscale

 
Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 13-15, 23, 17-18, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (“PEG-b-poly (carbonate)-derived nanocarrier platform with pH-responsive properties for pancreatic cancer combination therapy,” Colloids and Surfaces B: Biointerfaces 174 (2019) 126-135).
Ray teaches the following structure in Fig. 1:

    PNG
    media_image3.png
    165
    409
    media_image3.png
    Greyscale
,
where R =    
    PNG
    media_image4.png
    130
    237
    media_image4.png
    Greyscale
.
As shown in Fig. 1, Ray teaches a nanocarrier comprising polyethylene glycol and b-poly(carbonate). See also Abstract. Ray teaches Ray teaches the PEG-b-poly (carbonate) block copolymers are useful for drug release in low pH environments (Abstract). Ray teaches gemcitabine (structure below) has been used in combination with the PEG-b-poly (carbonate) block copolymers in a model system (Abstract), reading on claims 14 and 15.

    PNG
    media_image5.png
    550
    485
    media_image5.png
    Greyscale

gemcitabine

For claim 17, Ray teaches the R group may be pyrrolidone and therefore the polymer contains a 2-pyrrolidine-1-yl-ethylamine moiety.
For claims 18, and 30-31, Ray teaches or suggests the PEG-b-poly (carbonate) block copolymers are useful as a pH-responsive trigger for doxorubicin (pg 127, left column, second full paragraph).
Ray does not teach the chemotherapeutic as covalently attached to the PEG-b-poly (carbonate) block copolymers.




Claim Objections
Claims 16, 24-27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Claim
Claim 20 is allowed. The closest prior art, that of Ray, does not teach or suggest a composition comprising the elements claimed in claim 20.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612